DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of December 28, 2020, Applicant, on March 23, 2021, amended claims 1, 7, 11, & 20 and canceled claims 9, 10, 18, & 19. Claims 1-8, 11-17, & 20 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
 






Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that, assuming for argument sake that claims 1-20 recite an abstract idea, these claims nonetheless recite significantly more than an abstract idea because claims 1, 11, and 20 recite, inter alia, an interactive user display device, an interactive display interface, a motor vehicle, trained machine learning mechanism, and thus, claims 1, 11, and 20 recites separate and distinct particular machines or manufactures that are integral to the claim, a motor vehicle is clearly not a general purpose or generic computer, and takes the invention out of the possible mental processes, and the recitation of “the prediction of the residual value of the motor vehicle comprises a recommended time period to sell the motor vehicle, and wherein the set of user selectable actions comprise commencing a web auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction” performs a practical application of any alleged abstract idea. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, pursuant to prong 1 of Step 2A, claim 1, and similarly claims 2-8, 11-17, & 20, recites  “[a] … method for residual value prediction of a motor vehicle, comprising: predicting … features of the motor vehicle from unstructured data and structured data, the unstructured data comprising pre-release news, comparison news, and evaluation news relating to the motor vehicle, the structured data comprising … 
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited predicting features of an motor vehicle from news, predicting the residual value of the motor vehicle, displaying the predicted residual value, and performing actions relative to the predicted residual value, including commencing an auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction could all be reasonably interpreted as a human making observations of data, a human mentally performing evaluations and using judgement based on the observations to generate the predictions, a human providing the output of the prediction using a pen and paper, and a human performing an action relative to prediction to commence an auction with a reserve price at a recommended time; therefore, the claims are directed to a mental processes. Further, each of these limitations are directed to managing sales and marketing activities of predicting the residual value of vehicle and commencing an auction, and thus, the claims are directed to a certain method of organizing human activity. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
As noted above, under prong of Step 2A or 2B, in order to determine whether the claims integrate an abstract idea into a practical application, respectively, Examiner first identify any additional elements beyond the recited abstract idea, and determine whether any of the additional elements beyond the recited abstract idea, individually and as an ordered combination, under prong 2 of Step 2A, integrate the 
Here, the motor vehicle recited in the claims is not “an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Instead, the reference to a motor vehicle recited in the claims only refers to abstract information, namely, the predicted features and residual values of the recited motor vehicle, and these predicted features and values of the vehicles are abstract mental observations of information and mental evaluations and judgement based on the observed information to generate these abstract predictions that can be implement or performed mentally by a human; therefore, these features are directed to a mental process. Further, the predicting the features of a product, such as a vehicle, and predicted the value of the product based on the features are sales and marketing activities, and thus, this element to which Applicant refers is directed to an certain method of organizing human activity. 
In addition, with respect to the recitation of “the prediction of the residual value of the motor vehicle comprises a recommended time period to sell the motor vehicle, and wherein the set of user selectable actions comprise commencing a web auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction,” a human can mentally predict a recommended time and a human commence an auction with a reserve price at the recommended time using their mind and a pen and paper; therefore, these features recite a mental concept. Moreover, these features manage sales activities of determining a price, when to sell an item, and commencing an auction of the item, and thus, these features are not additional elements, but instead are directed to a certain method of organizing human activity.
 Accordingly, contrary to Applicant’s assertions, the motor vehicle, the prediction including a time to sell, and the action including commencing an auction, recited in the claims are not additional elements beyond the recited abstract idea, but rather, these are part of and directed to the recited abstract idea.

Further, under the second prong of Step 2A and Step 2B, the only additional elements beyond the recited abstract idea of “[a] computer-implemented method … comprising:,” by a processor device,” “using a trained machine learning mechanism,” “database,” “on an interactive user display device, an interactive display interface,” and “web” in claim 1, and similarly claims 11 & 20; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements, including “by a processor device,” “using a trained machine learning mechanism,” and “on an interactive user display device, an interactive display interface,” are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application nor to be significantly more than an abstract idea. In addition, these additional element simply generally link the recited abstract idea to a generic technical environment, namely the technical environment of generic computer implementing machine learning, which is not sufficient to integrate an abstract idea into a practical application nor to be significantly more than an abstract idea. Furthermore, with respect to the displaying and “database stored” limitations, while portions of these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity and not sufficient to integrate an abstract idea into a practical application nor to be significantly more than an abstract idea.
Additionally, under Step 2B, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Painter (US 20180204173 A1) at [0041], [0086]-[0087] (disclosing the invention can be implemented by a desktop computer and machine learning) and Applicant’s specification at [0040]-[0041], [0048], [0055], [0084]-[0085] (the present invention, including a broad and generic reference to “machine learning,” can be implemented by computer readable program instructions provided to a processor of a general purpose computer, which execute via the processor of the computer for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.



Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are now moot. Further, the amended claims are taught by the combined teachings of Endras, Painter, and Martin for the reasons set forth below.
















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 11-17, & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-8, 11-17, & 20) recite “[a] … method for residual value prediction of a motor vehicle, comprising: predicting … features of the motor vehicle from unstructured data and structured data, the unstructured data comprising pre-release news, comparison news, and evaluation news relating to the motor vehicle, the structured data comprising … stored and indexed data; predicting … a residual value of the motor vehicle using the predicted features; and generating … display … that includes a prediction of the residual value of the motor vehicle and provides a set of user selectable actions for performing relative to the prediction , wherein the prediction of the residual value of the motor vehicle comprises a recommended time period to sell the motor vehicle, and wherein the set of user selectable actions comprise commencing a … auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction.” Claims 1-8, 11-17, & 20, in view of the claim limitations, are directed to the abstract idea of predicting features of a motor vehicle from news, predicting the residual value of the motor vehicle, displaying the predicted residual value, and performing actions relative to the predicted residual value, including commencing an auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction. 
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited predicting features of an motor vehicle from news, predicting the residual value of the motor vehicle, displaying the predicted residual value, and performing actions relative to the predicted residual value, including commencing an auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction could all be reasonably interpreted as a human making observations of data, a human mentally performing evaluations and using judgement based on the observations to generate the predictions, a human providing the output of the prediction using a pen and paper, and a human performing an action relative to prediction to bid on an auction; therefore, the claims are directed to a mental processes. Further, 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computer-implemented method … comprising:,” by a processor device,” “using a trained machine learning mechanism,” “database,” “on an interactive user display device, an interactive display interface,” and “web” in claim 1, “[a] computer program product … a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising,” “using a trained machine learning mechanism,” “database,” “by a processor device of the computer,” “by the processor device on an interactive user display device of the computer, an interactive display interface,” and “web” in claim 11, and “[a] computer processing system … comprising: an inactive display device; a memory for storing program code; and a processor device for running the program code to,” “using a trained machine learning mechanism,” “database,” “on the interactive user display device, an interactive display interface,” and “web” in claim 20, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these additional element simply generally link the recited abstract idea to a generic technical environment, namely the technical environment of generic computer implementing machine learning. Furthermore, with respect to the displaying and “database stored” limitations, while portions of these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Painter (US 20180204173 A1) at [0041], [0086]-[0087] (disclosing the invention can be implemented by a desktop computer and machine learning) and Applicant’s specification at [0040]-[0041], [0048], [0055], [0084]-[0085] (the present invention, including a broad and generic reference to “machine learning,” can be implemented by computer readable program instructions provided to a processor of a general purpose computer, which execute via the processor of the computer for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the with respect to the displaying and “database stored” limitations, while portions of these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8 & 12-17 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Endras, et al. (US 20150348142 A1), hereinafter Endras, in view of Painter, et al. (US 20180204173 A1), hereinafter Painter, in further view of Martin, et al. (US 20190095963 A1), hereinafter Martin.
Regarding claim 1, Endras discloses a computer-implemented method for residual value prediction of a motor vehicle, comprising ([0041]-[0045]):
predicting, by a processor device using a … mechanism, features of the motor vehicle from unstructured data and structured data, the unstructured data comprising pre-release news, comparison news, and evaluation news relating to the motor vehicle, the structured data comprising database stored and indexed data ([0069]-[0077], [0097]-[0107], [0108]-[0111], a VIN number of a vehicle is identified, using text, voice, to obtain information including make, model, year, mileage, color, engine, region where the vehicle had been used in the past, historical data on the sale of vehicles in a region, vehicle condition, by querying databases by supplying the VIN (i.e. predicting features from the structured data comprising database stored and indexed data), [0118]-[0124], the system considers whether a new model has arrived in the market, or is arriving soon, because  (i.e. pre-release news), seasonal, economic, cultural, and environmental trends to consider how the vehicle being assessed compares in terms of its features with trends, and automotive industry trends, news, and announcements, including newer designs, news about automotive companies (i.e. comparison news), reviews of new models (i.e. evaluation news) (i.e. predicting features from the unstructured data)
Further, Examiner notes that, as claimed, list of types of “unstructured data” are merely names or labels for particular unstructured data that do not alter the claimed functions or structure ;
predicting, by the processor device using the … mechanism, a residual value of the motor vehicle using the predicted features ([0079]-[0088], the system determines an assessment value for the vehicle based on acquired data and maximum potential wholesale value (MPWV), [0125], from all the factors considered a MPWV is determined); and
generating, by the processor device on an interactive user display device, an interactive display interface that includes a prediction of the residual value of the motor vehicle and provides a set of user selectable actions for performing relative to the prediction ([0089]-[0096], after deriving an assessment of the vehicle, the assessed value may be displayed using currency to the user e.g. using a graphical user interface that may be part of the app, wherein the electronic message containing the assessed value of a vehicle may be sent to the user via the app, and the electronic message containing the assessed value of a vehicle may also be presented to the user via an e-mail, a text message, a voice mail, a link being added to the homepage on a social media website e.g. Facebook homepage, [0159], a notification service may provide a notification to a user who had asked for a vehicle assessment presented to the user via in-app messaging and via social networks e.g. Facebook page, Google+, Twitter etc. by preferably adding a link on the homepage of a seller on a social media website e.g. Facebook homepage),
wherein the prediction of the residual value of the motor vehicle comprises a recommended time period to sell the motor vehicle ([0094], the assessed value of a vehicle has a given shelf life, after which duration that vehicle valuation expires and a new valuation may be required), and wherein the set of user selectable actions comprise commencing a web auction of the motor vehicle during the recommended time period using the prediction … for the auction ([0008], [0064], [0089]-[0090], [0094], the invention disclosed herein is a system vehicle assessment that is be used in vehicle auctions accessible to users e.g. sellers, wherein sellers can start an auction while bidders participate in the auction by placing bids on the vehicle being auctioned by the sellers, and through .
While Endras discloses all of the above, including predicting, by a processor device using a … mechanism, features of the motor vehicle from unstructured data and structured data, the unstructured data comprising pre-release news, comparison news, and evaluation news relating to the motor vehicle, the structured data comprising database stored and indexed data;
predicting, by the processor device using the … mechanism, a residual value of the motor vehicle using the predicted features (as above), Endras does not expressly disclose the following remaining elements of these limitations, which however, are taught by further teachings in Painter.
Painter teaches predicting, by a processor device using a trained machine learning mechanism, features of the motor vehicle ([0063]-[0064], [0086]-[0095], fig. 3, a process for developing a pricing model includes a pricing model 1450 (a residual value model) through machine learning and training, variables including and weights can be determined for dependent and independent variables including year/make/model/trim expected secondary market sale price at a target duration and mileage band, engine displacement, drive type, series life cycle, vehicle condition, geographic region, type of sale, options, color, remaining OEM or CPO warranty coverage, annual mileage, disposal, sales month, months in service, new vehicle registrations, fleet penetration, rental penetration, GDP, unemployment, interest rates, secondary market seasonality, household disposable income, fuel prices, CPI, Mannheim Used Vehicle Value Index by Mannheim, wherein the model 1450 is trained on historical data including historical auction data, National ;
predicting, by the processor device using the trained machine learning mechanism, a residual value of the motor vehicle using the predicted features ([0097], fig. 4, based on the year, make, model, trim, etc., the appropriate pricing model is loaded, and the current value is determined from the machine learning model, such as pricing model).
Endras and Painter are analogous fields of invention because both address the problem of determining the price of vehicles based on features of vehicles and historic transactions. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Endras the ability to predict features of a motor vehicle using a trained machine learning mechanism and predict a residual value of a vehicle using the predicted features and trained machine learning mechanism, as taught by Painter, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of predicting features of a motor vehicle using a trained machine learning mechanism and predicting a residual value of a vehicle using the predicted features and trained machine learning mechanism, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Endras with the aforementioned teachings of Painter in order to produce the added benefit of ensuring quality, complete, and source of data for providing pricing information buyers and sellers can rely upon. [0004]-[0005].
Further, while Endras discloses all of the above, including wherein the prediction of the residual value of the motor vehicle comprises a recommended time period to sell the motor vehicle, and wherein the set of user selectable actions comprise commencing a web auction of the motor vehicle during the recommended time period using the prediction … for the auction (as above), 
Martin teaches wherein the prediction of the residual value of the motor vehicle comprises a recommended time period to sell the motor vehicle, and wherein the set of user selectable actions comprise commencing a web auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction ([0075]-[0079], in the process of registering a vehicle, based on the ear, make, model, mileage, a pricing guideline, vehicle 31 is rated based on the independent third-party vehicle pricing reference guide (step 214) and a “buy now” price is set (step 216) and presented to the seller and a determination whether the “buy now” price is acceptable (step 218), if the price is acceptable then the seller enters a reserve price (i.e. an option to use the prediction as a reserve) and sets a time threshold e.g. the number of days in which vehicle 31 must be sold (step 220) (i.e. a recommended time)).
Endras and Martin are analogous fields of invention because both address the problem of determining the price of vehicles in an auction system based on features of vehicles and historic transactions. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Endras the ability for the prediction of the residual value of the motor vehicle to comprise a recommended time period to sell the motor vehicle, and the set of user selectable actions to comprise commencing a web auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction, as taught by Martin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the prediction of the residual value of the motor vehicle comprising a recommended time period to sell the motor vehicle, and the set of user selectable actions comprising commencing a web auction of the motor vehicle during the recommended time period using the prediction as a reserve for the auction, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Endras with the aforementioned teachings of Martin in order to produce the added benefit of assembling voluminous information from disparate 
Regarding claim 2, the combined teachings of Endras, Painter, Martin discloses the computer-implemented method of claim 1 (as above). Further, Endras discloses predicting, as one of the features, a price of a new motor vehicle of the same brand from a historical new motor vehicle price and unstructured data ([0108]-[0111], the system considers sales transaction of how much did sellers get for same make/model/year vehicle, including the MSRP and the the average selling price of the vehicle, taken from actual sales of the vehicle from dealers throughout the country); 
Page 2 of 16finding, as another one of the features, similar brands to a new version of the motor vehicle from unstructured data and structured features ([0073]-[0074], [0097]-[0098], by querying their online databases using VIN of the vehicle being assessed the system determines vehicle's engine size, make, model, year, [0118]-[0124], and then the system considers whether a new model has arrived in the market, or is arriving soon, and automotive industry trends, news, and announcements, including newer designs, reviews of new models, [0021], the system retrieves a universe of historical pricing data of vehicles having the same or similar at least one parameter, and from this universe of historical pricing data of vehicles having the same or similar at least one parameter, a maximum potential wholesale value is established);
predicting, as yet another one of the features, a price of a new motor vehicle of similar brands ([0108]-[0109], [0125], from all the factors considered including vehicle with a given make, model, year, a MPWV of the vehicle may be determined 311, [0021], the system retrieves a universe of historical pricing data of vehicles having the same or similar at least one parameter, and from this universe of historical pricing data of vehicles having the same or similar at least one parameter, a maximum potential wholesale value is established); and 
predicting, as still another one of the features, a vehicle profile from at least historical data comprising miles per month, accident history, and braking frequency ([0055], [0097], [0100], [0102], [0103], [0117], using VIN data the system acquires vehicle information including the vehicle's year, age of the model, mileage (i.e. history of miles per month includes the miles and age of the vehicle), condition information and vehicle history including accidents (i.e. accidents), and a history of major .  
Examiner notes that, as claimed, list of types of “historical data” are merely names or labels for particular historical data that do not alter the claimed functions or structure recited in the claims. The recited method steps and structure would be remain the same regardless of the specific types of historical data. Thus, these features do not serve to distinguish the claimed invention over the prior art.
Regarding claim 3, the combined teachings of Endras, Painter, Martin discloses the computer-implemented method of claim 2 (as above). Further, Endras discloses wherein the unstructured data from which the price of the new motor vehicle of the same brand is predicted comprises a news release of a new version of the motor vehicle ([0109]-[0110], [0118]-[0124], based on the make, model, year the system determines the maximum potential wholesale value by considering transaction data to determine how much did sellers get for same make/model/year vehicle in different markets (i.e. same brand) and consider whether a new model has arrived in the market, or is arriving soon and automotive industry trends, news, and announcements, including newer designs (i.e. news release of a new version)).  
Regarding claim 4, the combined teachings of Endras, Painter, Martin discloses the computer-implemented method of claim 2 (as above). Further, Endras discloses wherein the unstructured data from which the similar brands are found comprises discussions, the comparison-news, and the evaluation news ([0109]-[0110], [0118]-[0124], based on the make, model, year the system determines the maximum potential wholesale value by considering transaction data to determine how much did sellers get for same make/model/year vehicle in different markets (i.e. similar brand) and consider whether a new model has arrived in the market, or is arriving soon and automotive industry trends, news, and announcements, including newer designs the system considers seasonal, economic, cultural, and environmental trends to consider how the vehicle being assessed compares in terms of its features with trends, and automotive industry trends, news, and announcements, including shifts in consumer demand, newer designs and features such as in-vehicle WiFi, changes to materials e.g. replacement of steel with aluminum for the vehicle 
Further, Examiner notes that, as claimed, list of types of “unstructured data” are merely names or labels for particular unstructured data that do not alter the claimed functions or structure recited in the claims. The recited method steps and structure would be remain the same regardless of the specific types of unstructured data. Thus, these features do not serve to distinguish the claimed invention over the prior art.
Regarding claim 5, the combined teachings of Endras, Painter, Martin discloses the computer-implemented method of claim 2 (as above). Further, Endras discloses wherein the structured features comprise a motor vehicle type, a motor vehicle size, and a motor vehicle price sales volume ([0073]-[0074], [0097]-[0098], by querying their online databases using VIN of the vehicle being assessed the system determines vehicle's engine size, make, model, year, installed options, mileage, color, region, whether the vehicle is single owner, multi-owner (i.e. sales volume)). 
Examiner notes that, as claimed, list of types of “structured features” are merely names or labels for particular structured features that do not alter the claimed functions or structure recited in the claims. The recited method steps and structure would be remain the same regardless of the specific types of structured features. Thus, these features do not serve to distinguish the claimed invention over the prior art.
Regarding claim 6, the combined teachings of Endras, Painter, Martin discloses the computer-implemented method of claim 2 (as above). Further, Endras discloses wherein the historical data from which the vehicle profile is predicted comprises driving miles and driving habits ([0097]-[0107], by querying their online databases using VIN of the vehicle being assessed the system determines mileage (i.e. driving miles), region of use the system acquires vehicle condition e.g. any accidents, any dents, any paints jobs, any major or minor repairs etc., vehicle history 
Examiner notes that, as claimed, list of types of “historical data” are merely names or labels for particular historical data that do not alter the claimed functions or structure recited in the claims. The recited method steps and structure would be remain the same regardless of the specific types of historical data. Thus, these features do not serve to distinguish the claimed invention over the prior art.
Regarding claim 7, the combined teachings of Endras, Painter, Martin discloses the computer-implemented method of claim 2 (as above). Further, Endras discloses wherein the vehicle profile is predicted from data comprising brand, model, new car price, transmission type, color, emission level, and new car registration date ([0073]-[0074], [0077]-[0079], [0081], [0097]-[0100], [0108]-[0111], [0123]-[0124], by querying their online databases using VIN of the vehicle being assessed the system determines vehicle's make, model, year, color, transmission type, Vehicle historical data including registration history, and determines MSRP and the contribution of vehicle emissions and smog, and changes to existing regulations on emissions). 
Examiner notes that, as claimed, list of types of “data” are merely names or labels for particular data that do not alter the claimed functions or structure recited in the claims. The recited method steps and structure would be remain the same regardless of the specific types of data. Thus, these features do not serve to distinguish the claimed invention over the prior art.
Regarding claim 8, the combined teachings of Endras, Painter, Martin discloses the computer-implemented method of claim 1 (as above). Further, while Endras discloses wherein the set of user selectable actions comprise modifying the prediction of the residual value of the motor vehicle with justification ([0008], [0064], [0089]-[0090], [0094], the invention disclosed herein is a system vehicle assessment that is be used in vehicle auctions accessible to users e.g. sellers, wherein sellers can start an auction while bidders participate in the auction by placing bids on the vehicle being auctioned by the sellers, and through the GUI, including drop down menus, a user can request an assessment by entering VIN, the assessment is presented, [0073]-[0074], [0097]-[0098], by querying their online databases using VIN of the vehicle being assessed the system 
Martin teaches wherein the set of user selectable actions comprise modifying the prediction of the residual value of the motor vehicle with justification data ([0075]-[0079], in the process of registering a vehicle, based on the ear, make, model, mileage, a pricing guideline (i.e. based on justification data), vehicle 31 is rated based on the independent third-party vehicle pricing reference guide (step 214) and a “buy now” price is set (step 216) and presented to the seller and a determination whether the “buy now” price is acceptable (step 218) (i.e. modifying)) modifying the prediction of the residual value of the motor vehicle without the justification data ([0075]-[0079], if the price is acceptable then the seller enters a reserve price (i.e. an option to use the prediction as a reserve) and sets a time threshold e.g. the number of days in which vehicle 31 must be sold (step 220) (i.e. modifying without justification data)).
Endras and Martin are analogous fields of invention because both address the problem of determining the price of vehicles in an auction system based on features of vehicles and historic transactions. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Endras the ability for actions to comprise modifying the prediction of the residual value of the motor vehicle with justification data and modifying the prediction of the residual value of the motor vehicle without the justification data, as taught by Martin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of the actions comprising modifying the prediction of the residual value of the motor vehicle with justification data and modifying the prediction of the residual value of the motor vehicle without the justification data, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Endras with the aforementioned teachings of Martin in order to produce the 
Regarding claims 11-17, these claims are substantially similar to claims 1-5, 7, & 8, respectively, and are, therefore, rejected on the same basis as claims 1-5, 7, & 8. While claims 11-17 are directed toward a computer program product, Endras discloses a computer program product as claimed. [0041]-[0045].
Regarding claim 20, this claims is substantially similar to claim 1, and is, therefore, rejected on the same basis as claim 1. While claim 1 are directed toward a computer processing system, Endras discloses a computer processing system as claimed. [0041]-[0045].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623